NOTICE OF ALLOWANCE

Examiner’s Remarks
In view of the applicant’s statement regarding the IDS filed 7/7/2020 that copies of the non-patent literature have been submitted on July 11, 2019 and December 26, 2019 as IDS references for the parent application No. 16/265933, the citations of the Non-patent Literature in the IDS filed 7/7/2020 have been initialed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,747,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2021 was filed after the mailing date of the non-final office action on 6/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Kim (Reg. No. 38,513) on 11/17/2021.

The application has been amended as follows: 
In claim 1, line 7, delete “bottom surface of the antenna element” and replace with --bottom surface of both the first portion and the second portion of the antenna element--
	In claim 10, line 9, delete “bottom surface of the antenna element” and replace with --bottom surface of both the first portion and the second portion of the antenna element--

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 10, prior art fails to teach or reasonably suggest, either singly or in combination, a first conductor on a bottom surface of both the first 
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876